52 So.3d 819 (2011)
BROWARD COUNTY, Appellant,
v.
Gregoire CIDOINE, Appellee.
No. 4D09-2381.
District Court of Appeal of Florida, Fourth District.
January 19, 2011.
Rehearing Denied February 22, 2011.
Jeffrey J. Newton, Broward County Attorney, James D. Rowlee, Senior Assistant County Attorney, Andrew J. Meyers, Chief Appellate Counsel, and Benjamin R. Salzillo, Assistant County Attorney, Fort Lauderdale, for appellant.
Nancy Little Hoffmann of Nancy Little Hoffmann, P.A., and Robert J. McFann of McFann & Beavers, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed. See Sossa v. Newman, 647 So.2d 1018 (Fla. 4th DCA 1994).
POLEN, CIKLIN and LEVINE, JJ., concur.